Exhibit 10.10

 

FIRST FARMERS AND MERCHANTS BANK

 

AMENDED AND RESTATED

DIRECTOR DEFERRED COMPENSATION AGREEMENT

 

THIS AMENDED & RESTATED Director Deferred Compensation Agreement (the
“Agreement”) is adopted this        day of                   , by and between
First Farmers and Merchants Bank, a state-charted commercial bank located in
Columbia, Tennessee (the “Bank”), and                        (the “Director”)
and is effective as of the        day of               .

 

This Agreement amends and restates the prior Director Deferred Compensation
Agreement between the Bank and the Director dated                    (the “Prior
Agreement”).

 

The parties intend this Amended and Restated Agreement to be a material
modification of the Prior Agreement such that all amounts earned and vested
prior to                shall be subject to the provisions of Section 409A of
the Code and the regulations promulgated thereunder.

 

The purpose of this Agreement is to provide specified benefits to the Director
who contributes to the continued growth, development and future business success
of the Bank.

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1                                 “Beneficiary” means each designated person,
or the estate of a deceased Director, entitled to benefits, if any, upon the
death of the Director determined pursuant to Article 6.

 

1.2                                 “Beneficiary Designation Form” means the
form established from time to time by the Plan Administrator that the Director
completes, signs and returns to the Plan Administrator to designate one or more
beneficiaries.

 

1.3                                 “Board” means the Board of Directors of the
Bank as from time to time constituted.

 

1.4                                 “Change in Control” means a change in the
ownership or effective control of the Bank, or in the ownership of a substantial
portion of the assets of the Bank, as such change is defined in Section 409A of
the Code and regulations thereunder.

 

1.5                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

1.6                                 “Crediting Rate” means the Wall Street
Journal Prime Rate as published on the last business day of the previous Plan
Year plus three percent (3%).

 

--------------------------------------------------------------------------------


 

1.7                                 “Deferrals” means the amount of Fees which
the Director elects to defer according to this Agreement. In the absence of a
valid Deferral Election Form, Deferrals shall mean 100% of the Fees.

 

1.8                                 “Deferral Account” means the Bank’s
accounting of the Director’s accumulated Deferrals, plus accrued interest.

 

1.9                                 “Deferral Election Form” means the form
established from time to time by the Plan Administrator that the Director
completes, signs and returns to the Plan Administrator to designate the amount
of the Deferrals.

 

1.10                           “Distribution Election Form” means the form
established from time to time by the Plan Administrator that the Director
completes, signs and returns to the Plan Administrator to designate the time and
form of distribution.

 

1.11                           “Fees” means the total fees payable to the
Director during a Plan Year.

 

1.12                           “Original Effective Date” means January 1, 1993.

 

1.13                           “Plan Administrator” means the plan administrator
described in Article 8.

 

1.14                           “Plan Year” means each twelve-month period
commencing on January 1 and ending on December 31 of each year.

 

1.15                           “Separation from Service” means the termination
of the Director’s service with the Bank for reasons other than death. Whether a
Separation from Service takes place is determined based on the facts and
circumstances surrounding the termination of the Director’s service and whether
the Bank and the Director intended for the Director to provide significant
services for the Bank following such termination.

 

1.16                           “Specified Employee” means a key employee (as
defined in Section 416(i) of the Code without regard to paragraph 5 thereof) of
the Bank if any stock of the Bank is publicly traded, on an established
securities market or otherwise.

 

1.17                           “Termination for Cause” means a Separation from
Service for:

 

(a)                                  Gross negligence or gross neglect of duties
to the Bank; or

 

(b)                                 Conviction of a felony or of a gross
misdemeanor involving moral turpitude in connection with the Director’s service
with the Bank; or

 

(c)                                  Fraud, disloyalty, dishonesty or willful
violation of any law or significant Bank policy committed in connection with the
Director’s service and resulting in a material adverse effect on the Bank.

 

1.18                           “Unforeseeable Emergency” means a severe
financial hardship to the Director resulting from an illness or accident of the
Director, the Director’s spouse, or the Director’s dependent (as defined in
Section 152(a) of the Code), loss of the Director’s property due to

 

2

--------------------------------------------------------------------------------


 

casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Director.

 

Article 2

Deferral Election

 

Elections Generally. The Director may annually file a Deferral Election
Form with the Plan Administrator no later than the end of the Plan Year
preceding the Plan Year in which services leading to such deferrals will be
performed.

 

Article 3

Deferral Account

 

3.1                                 Establishing and Crediting. The Bank shall
establish a Deferral Account on its books for the Director and shall credit to
the Deferral Account the following amounts:

 

(a)                                  Any Deferrals hereunder; and

 

(b)                                 Interest as follows:

 

(i)                                   On the last day of each month and
immediately prior to the distribution of any benefits, but only until
commencement of benefit distributions under this Agreement, interest shall be
credited on the Deferral Account at an annual rate equal to the Crediting Rate,
compounded monthly; and

 

(ii)                                Prior to the commencement of any
distributions hereunder, the Board, in its sole discretion, may change the rate
used to calculate interest credited on the unpaid Deferral Account balance
during any applicable installment period. Once the annual interest rate is
determined it will compound monthly on the last day of each month.

 

3.2                                 Accounting Device Only. The Deferral Account
is solely a device for measuring amounts to be paid under this Agreement. The
Deferral Account is not a trust fund of any kind. The Director is a general
unsecured creditor of the Bank for the distribution of benefits. The benefits
represent the mere Bank promise to distribute such benefits. The Director’s
rights are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by the
Director’s creditors.

 

Article 4

Distributions During Lifetime

 

4.1                                 Separation from Service Benefit. Upon
Separation from. Service, the Bank shall distribute to the Director the benefit
described in this section 4.1.

 

4.1.1                        Amount of Benefit. The benefit under this
Section 4.1 is the Deferral Account balance at Separation from Service.

 

3

--------------------------------------------------------------------------------


 

4.1.2                        Distribution of Benefit. The Bank shall pay the
benefit to the Director as elected by the Director on the Distribution Election
Form commencing within sixty (60) days following Separation from Service. In the
event the Director elects monthly installments, the Bank shall annuitize the
Deferral Account using an interest rate determined in accordance with
Section 3.1(b)(ii).

 

4.2                                 Hardship Distribution. If an Unforeseeable
Emergency occurs, the Director may petition the Board to receive a distribution
from the Agreement. The Board in its sole discretion may grant such petition. If
granted, the Director shall receive, within sixty (60) days, a distribution from
the Agreement (i) only to the extent deemed necessary by the Board to remedy the
Unforeseeable Emergency, plus an amount necessary to pay taxes reasonably
anticipated as a result of the distribution; and (ii) after taking into account
the extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Director’s
assets (to the extent the liquidation would not itself cause severe financial
hardship). In any event, the maximum amount which may be paid out pursuant to
this Section 4.2 is the Deferral Account balance as of the day that the Director
petitioned the Board to receive a Hardship Distribution under this Section.

 

4.3                                 Restriction on Timing of Distribution.
Notwithstanding any provision of this Agreement to the contrary, if the Director
is considered a Specified Employee at Separation from Service under such
procedures as established by the Bank in accordance with Section 409A of the
Code, benefit distributions that are made upon Separation from Service may not
commence earlier than six (6) months after the date of such Separation from
Service. Therefore, in the event this Section 4.3 is applicable to the Director,
any distribution which would otherwise be paid to the Director within the first
six months following the Separation from Service shall be accumulated and paid
to the Director in a lump sum on the first day of the seventh month following
the Separation from Service. All subsequent distributions shall be paid in the
manner specified.

 

4.4                                 Distributions Upon Income Inclusion Under
Section 409A of the Code. Upon the inclusion of any portion of the Deferral
Account balance into the Director’s income as a result of the failure of this
non-qualified deferred compensation plan to comply with the requirements of
Section 409A of the Code, to the extent such tax liability can be covered by the
Deferral Account balance, a distribution shall be made as soon as is
administratively practicable following the discovery of the plan failure.

 

4.5                                 Change in Form or Timing of Distributions.
All changes in the form or timing of distributions hereunder must comply with
the following requirements. The changes:

 

(a)                                  may not accelerate the time or schedule of
any distribution, except as provided in Section 409A of the Code and the
regulations thereunder;

 

(b)                                 must, for benefits distributable under
Section 4.1, delay the commencement of distributions for a minimum of five
(5) years from the date the first distribution was originally scheduled to be
made; and

 

4

--------------------------------------------------------------------------------


 

(c)                                  must take effect not less than twelve (12)
months after the election is made.

 

Article 5

Distributions at Death

 

5.1                                 Death During Active Service. If the Director
dies while in active service to the Bank, the Bank shall distribute to the
Beneficiary the benefit described in this Section 5.1. This benefit shall be
distributed in lieu of the benefit under Article 4.

 

5.1.1                        Amount of Benefit. The benefit under this
Section 5.1 is the greater of (i) the Deferral Account balance determined as of
the date of the Director’s death or (ii) $                .

 

5.1.2                        Distribution of Benefit. The Bank shall pay the
benefit to the Beneficiary as elected by the Director on the Distribution
Election Form commencing within sixty (60) days following the Director’s death.
In the event the Director elects monthly installments, the Bank shall annuitize
the Deferral Account using an interest rate determined in accordance with
Section 3.1(b)(ii).

 

5.2                                 Death During Distribution of a Benefit. If
the Director dies after any benefit distributions have commenced under this
Agreement but before receiving all such distributions, the Bank shall distribute
to the Beneficiary the remaining benefits at the same time and in the same
amounts that would have been distributed to the Director had the Director
survived.

 

5.3                                 Death After Separation from Service But
Before Benefit Distributions Commence. If the Director is entitled to benefit
distributions under this Agreement, but dies prior to the commencement of said
benefit distributions, the Bank shall distribute to the Beneficiary the same
benefits that the Director was entitled to prior to death except that the
benefit distributions shall commence within thirty (30) days following receipt
by the Bank of the Director’s death certificate.

 

Article 6

Beneficiaries

 

6.1                                 Beneficiary. The Director shall have the
right, at any time, to designate a Beneficiary(ies) to receive any benefits
distributable under the Agreement to a Beneficiary upon the death of the
Director. The Beneficiary designated under this Agreement may be the same as or
different from the beneficiary designation under any other plan of the Bank in
which the Director participates.

 

6.2                                 Beneficiary Designation., Change. The
Director shall designate a Beneficiary by completing and signing the Beneficiary
Designation Form, and delivering it to the Plan Administrator or its designated
agent. The Director’s beneficiary designation shall be deemed automatically
revoked if the Beneficiary predeceases the Director or if the Director names a
spouse as Beneficiary and the marriage is subsequently dissolved. The Director
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Plan Administrator’s rules and procedures, as in effect

 

5

--------------------------------------------------------------------------------


 

from time to time. Upon the acceptance by the Plan Administrator of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled. The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Director and accepted by the Plan
Administrator prior to the Director’s death.

 

6.3                                 Acknowledgment. No designation or change in
designation of a Beneficiary shall be effective until received, accepted and
acknowledged in writing by the Plan Administrator or its designated agent.

 

6.4                                 No Beneficiary Designation. If the Director
dies without a valid Beneficiary designation, or if all designated Beneficiaries
predecease the Director, then the Director’s spouse shall be the designated
Beneficiary. If the Director has no surviving spouse, the benefits shall be paid
to the personal representative of the Director’s estate.

 

6.5                                 Facility of Distribution. If the Plan
Administrator determines in its discretion that a benefit is to be paid to a
minor, to a person declared incompetent, or to a person incapable of handling
the disposition of that person’s property, the Plan Administrator may direct
distribution of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Director and the Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Agreement for such distribution amount.

 

Article 7

General Limitations

 

7.1                                 Termination for Cause. Notwithstanding any
provision of this Agreement to the contrary, the Bank shall not distribute any
benefit under this Agreement in excess of the Deferrals if the Director’s
service with the Bank is terminated due to a Termination for Cause.

 

7.2                                 Suicide or Misstatement. Notwithstanding any
provision of this Agreement to the contrary, the Bank shall not distribute any
benefit under this Agreement in excess of the Deferrals if the Director commits
suicide within two years after the Original Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Director and owned by the Bank denies coverage (i) for material misstatements of
fact made by the Director on an application for such life insurance, or (ii) for
any other reason.

 

7.3                                 Removal. Notwithstanding any provision of
this Agreement to the contrary, the Bank shall not distribute any benefit under
this Agreement in excess of the Deferrals if the Director is subject to a final
removal or prohibition order issued by an appropriate federal banking agency
pursuant to Section 8(e) of the Federal Deposit Insurance Act.

 

Article 8

Administration of Agreement

 

8.1                                 Plan Administrator Duties. This Agreement
shall be administered by a Plan Administrator which shall consist of the Board,
or such committee or person(s) as the Board

 

6

--------------------------------------------------------------------------------


 

shall appoint. The Plan Administrator shall administer this Agreement according
to its express terms and shall also have the discretion and authority to
(i) make, amend, interpret and enforce all appropriate rules and regulations for
the administration of this Agreement and (ii) decide or resolve any and all
questions including interpretations of this Agreement, as may arise in
connection with the Agreement to the extent the exercise of such discretion and
authority does not conflict with Section 409A of the Code and regulations
thereunder.

 

8.2                                 Agents. In the administration of this
Agreement, the Plan Administrator may employ agents and delegate to them such
administrative duties as it sees fit, (including acting through a duly appointed
representative), and may from time to time consult with counsel who may be
counsel to the Bank.

 

8.3                                 Binding Effect of Decisions. The decision or
action of the Plan Administrator with respect to any question arising out of or
in connection with the administration, interpretation and application of the
Agreement and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Agreement.

 

8.4                                 Indemnity of Plan Administrator. The Bank
shall indemnify and hold harmless the members of the Plan Administrator against
any and all claims, losses, damages, expenses or liabilities arising from any
action or failure to act with respect to this Agreement, except in the case of
willful misconduct by the Plan Administrator or any of its members.

 

8.5                                 Bank Information. To enable the Plan
Administrator to perform its functions, the Bank shall supply full and timely
information to the Plan Administrator on all matters relating to the
Compensations of its Directors, the date and circumstances of the retirement,
Disability, death or Separation from Service of its Directors, and such other
pertinent information as the Plan Administrator may reasonably require.

 

8.6                                 Statement of Accounts. The Plan
Administrator shall provide to the Director, within one hundred twenty (120)
days after the end of each Plan Year, a statement setting forth the Deferral
Account balance.

 

Article 9

Claims and Review Procedures

 

9.1                                 Claims Procedure. The Director or
Beneficiary (“Claimant”) who has not received benefits under the Agreement that
he or she believes should be paid shall make a claim for such benefits as
follows:

 

9.1.1                        Initiation - Written Claim. The Claimant initiates
a claim by submitting to the Bank a written claim for the benefits. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within 60 days after such notice was received by the Claimant. All
other claims must be made within 180 days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

 

9.1.2                        Timing of Bank Response. The Bank shall respond to
such Claimant within 90 days after receiving the claim. If the Bank determines
that special circumstances

 

7

--------------------------------------------------------------------------------


 

require additional time for processing the claim, the Bank can extend the
response period by an additional 90 days by notifying the Claimant in writing,
prior to the end of the initial 90-day period that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Bank expects to render its decision.

 

9.1.3                        Notice of Decision. If the Bank denies part or all
of the claim, the Bank shall notify the Claimant in writing of such denial. The
Bank shall write the notification in a manner calculated to be understood by the
Claimant. The notification shall set forth:

 

(a)                                  The specific reasons for the denial,

 

(b)                                 A reference to the specific provisions of
the Agreement on which the denial is based,

 

(c)                                  A description of any additional information
or material necessary for the Claimant to perfect the claim and an explanation
of why it is needed, and

 

(d)                                 An explanation of the Agreement’s review
procedures and the time limits applicable to such procedures.

 

9.2                                 Review Procedure. If the Bank denies part or
all of the claim, the Claimant shall have the opportunity for a full and fair
review by the Bank of the denial, as follows:

 

9.2.1                        Initiation - Written Request. To initiate the
review, the Claimant, within 60 days after receiving the Bank’s notice of
denial, must file with the Bank a written request for review.

 

9.2.2                        Additional Submissions - Information Access. The
Claimant shall then have the opportunity to submit written comments, documents,
records and other information relating to the claim. The Bank shall also provide
the Claimant, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the Claimant’s
claim for benefits.

 

9.2.3                        Considerations on Review. In considering the
review, the Bank shall take into account all materials and information the
Claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

9.2.4                        Timing of Bank Response. The Bank shall respond in
writing to such Claimant within 60 days after receiving the request for review.
If the Bank determines that special circumstances require additional time for
processing the claim, the Bank can extend the response period by an additional
60 days by notifying the Claimant in writing, prior to the end of the initial
60-day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Bank expects
to render its decision.

 

9.2.5                        Notice of Decision. The Bank shall notify the
Claimant in writing of its decision on review. The Bank shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth:

 

8

--------------------------------------------------------------------------------


 

(a)                                  The specific reasons for the denial,

 

(b)                                 A reference to the specific provisions of
the Agreement on which the denial is based, and

 

(c)                                  A statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the Claimant’s
claim for benefits.

 

Article 10

Amendments and Termination

 

10.1                           Amendments. The Bank may amend this Agreement
unilaterally at any time. However, no amendment may be made which would reduce
amounts payable under this Agreement to the Director or a Beneficiary without
such person’s written consent.

 

10.2                           Plan Termination Generally. The Bank may
unilaterally terminate this Agreement at any time upon 90 days advance written
notice to the Director. Except as provided in Section 10.3, the termination of
this Agreement shall not cause a distribution of benefits under this Agreement.
Rather, upon such termination benefit distributions will be made at the earliest
distribution event permitted under Article 4 or Article 5.

 

10.3                           Plan Terminations Under Section 409A.
Notwithstanding anything to the contrary in Section 10.2, if the Bank terminates
this Agreement in the following circumstances:

 

(a)                                  Within thirty (30) days before, or twelve
(12) months after a Change in Control, provided that all distributions are made
no later than twelve (12) months following such termination of the Agreement and
further provided that all the Bank’s arrangements which are substantially
similar to the Agreement are terminated so the Director and all participants in
the similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

 

(b)                                 Upon the Bank’s dissolution or with the
approval of a bankruptcy court provided that the amounts deferred under the
Agreement are included in the Director’s gross income in the latest of (i) the
calendar year in which the Agreement terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the distribution is administratively
practical; or

 

(c)                                  Upon the Bank’s termination of this and all
other account balance plans (as referenced in Section 409A of the Code or the
regulations thereunder), provided that all distributions are made no earlier
than twelve (12) months and no later than twenty-four (24) months following such
termination, and the Bank does not adopt any new non-account balance plans for a
minimum of five (5) years following the date of such termination;

 

the Bank may distribute the Deferral Account balance, determined as of the date
of the termination of the Agreement, to the Director in a lump sum subject to
the above terms.

 

9

--------------------------------------------------------------------------------


 

Article 11

Miscellaneous

 

11.1                           Binding Effect. This Agreement shall bind the
Director and the Bank and their beneficiaries, survivors, executors,
administrators and transferees.

 

11.2                           No Guarantee of Service. This Agreement is not a
contract for service. It does not give the Director the right to remain as a
director of the Bank, nor does it interfere with the Bank’s right to discharge
the Director. It also does not require the Director to remain a director nor
interfere with the Director’s right to terminate service at any time.

 

11.3                           Non-Transferability. Benefits under this
Agreement cannot be sold, transferred, assigned, pledged, attached or encumbered
in any manner.

 

11.4                           Tax Withholding and Reporting. The Bank shall
withhold any taxes that are required to be withheld, including but not limited
to taxes owed under Section 409A of the Code and regulations thereunder, from
the benefits provided under this Agreement. Director acknowledges that the
Bank’s sole liability regarding taxes is to forward any amounts withheld to the
appropriate taxing authority(ies). Further, the Bank shall satisfy all
applicable reporting requirements, including those under Section 409A of the
Code and regulations thereunder.

 

11.5                           Applicable Law. The Agreement and all rights
hereunder shall be governed by the laws of the State of Tennessee, except to the
extent preempted by the laws of the United States of America.

 

11.6                           Unfunded Arrangement. The Director and the
Beneficiary are general unsecured creditors of the Bank for the distribution of
benefits under this Agreement. The benefits represent the mere promise by the
Bank to distribute such benefits. The rights to benefits are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors. Any insurance on the
Director’s life or other informal funding asset is a general asset of the Bank
to which the Director and the Beneficiary have no preferred or secured claim.

 

11.7                           Reorganization. The Bank shall not merge or
consolidate into or with another bank, or reorganize, or sell substantially all
of its assets to another bank, firm, or person unless such succeeding or
continuing bank, firm, or person agrees to assume and discharge the obligations
of the Bank under this Agreement. Upon the occurrence of such event, the term
“Bank” as used in this Agreement shall be deemed to refer to the successor or
survivor bank.

 

11.8                           Entire Agreement. This Agreement constitutes the
entire agreement between the Bank and the Director as to the subject matter
hereof. No rights are granted to the Director by virtue of this Agreement other
than those specifically set forth herein.

 

11.9                           Interpretation. Wherever the fulfillment of the
intent and purpose of this Agreement requires, and the context will permit, the
use of the masculine gender includes the feminine and use of the singular
includes the plural

 

10

--------------------------------------------------------------------------------


 

11.10                     Alternative Action. In the event it shall become
impossible for the Bank or the Plan Administrator to perform any act required by
this Agreement, the Bank or Plan Administrator may in its discretion perform
such alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative acts do not violate Section 409A of the Code.

 

11.11                     Headings. Article and section headings are for
convenient reference only and shall not control or affect the meaning or
construction of any of its provisions.

 

11.12                     Validity. In case any provision of this Agreement
shall be illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal and invalid provision has never been inserted
herein.

 

11.13                     Notice. Any notice or filing required or permitted to
be given to the Plan Administrator under this Agreement shall be sufficient if
in writing and hand-delivered, or sent by registered or certified mail, to the
address below:

 

First Farmers and Merchants Bank

816 S. Garden St.

Columbia, TN 38402-1148

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Director under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Director.

 

11.14                     Compliance with Section 409A. This Agreement shall at
all times be administered and the provisions of this Agreement shall be
interpreted consistent with the requirements of Section 409A of the Code and any
and all regulations thereunder, including such regulations as may be promulgated
after the Effective Date of this Agreement.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Bank and the Director have signed this Agreement as of
                        .

 

Director:

 

Bank:

 

 

 

 

 

First Farmers and Merchants Bank

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

SCHEDULE

TO

FIRST FARMERS AND MERCHANTS BANK

AMENDED AND RESTATED

DIRECTOR DEFERRED COMPENSATION AGREEMENT

 

Director

 

Amount in Section 5.1.1(ii)

 

Kenneth Abercrombie

 

$

318,022

 

James L. Bailey, Jr.

 

559,097

 

H. Terry Cook, Jr.

 

611,978

 

O. Rebecca Hawkins

 

173,381

 

Joseph W. Remke, III

 

658,340

 

T. Randy Stevens

 

316,056

 

John P. Tomlinson, III

 

465,090

 

William R. Walter

 

147,572

 

Dan C. Wheeler

 

375,317

 

David S. Williams

 

274,621

 

 

13

--------------------------------------------------------------------------------